456 F.2d 252
Clayton CASE, Plaintiff-Appellant,v.ST. PAUL FIRE AND MARINE INSURANCE COMPANY, Defendant-Appellee.
No. 71-2051.
United States Court of Appeals,Fifth Circuit.
Feb. 24, 1972.

R. C. Edwins, Donald G. Cave, Baton Rouge, La., for plaintiff-appellant.
Frank J. Polozola, Baton Rouge, La., for defendant-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
On October 21, 1971 the District Judge certified this case for interlocutory appeal as to one issue in the case, and on December 22, 1971 this court granted an appeal.  It now appears by supplemental record filed with this court that by an intervening order entered on November 11, 1971 the District Judge had dismissed the case as prematurely filed.  This appeal is, therefore, dismissed as being moot at the present time.